KARLA M. STUCKEY, Petitioner
v.
DORIS E. STACKPOLE, JENNIFER E. STACKPOLE, AND SUSAN L. STACKPOLE AND ALEX C. STACKPOLE: (DECEASED), BY AND THROUGH HIS PERSONAL REPRESENTATIVE(S), IN BOTH (A) HIS INDIVIDUAL, PERSONAL CAPACITY AND (B) HIS CAPACITY AS A: TRUSTEE OF THE J. HALL STACKPOLE TRUST, AND SPENCER MORGAN AND EVANS ROSE, JR., ESQUIRE, AND COHEN & GRIGSBY, P.C., AND REV. THOMAS DUGAN, SMITHFIELD TRUST COMPANY, PERSONAL REPRESENTATIVE OF THE ESTATE OF: ROBERT L. POTTTER, ESQ., E.J. STRASSBURGER, ESQ., AND STRASSBURGER, McKENNA, GUTNICK: & POTTER, P.C., AND "JOHN DOES" 1-100, Respondents.
No. 595 WAL 2010.
Supreme Court of Pennsylvania, Western District.
August 8, 2011.

ORDER
PER CURIAM.
AND NOW, this 8th day of August, 2011, the Petition for Allowance of Appeal is DENIED.